Case 1:19-cv-00742-LPS Document 570 Filed 01/31/20 Page 1 of 15 PageID #: 37885




                     IN THE UNITED STATES DISTRICT COURT FOR
                            THE DISTRICT OF DELAWARE

 CIRBA INC. (d/b/a DENSIFY)
 and CIRBA IP, INC.,

                         Plaintiffs,
                                                       C.A. No. 19-742-LPS
        v.

 VMWARE, INC.,

                         Defendant.


                                VMWARE’S STATUS REPORT
       VMware submits this status report pursuant to the Court’s Oral Order (Jan. 24, 2020 Trial

Tr. at 1929:6-23) and the Scheduling Order dated September 9, 2019 (D.I. 174).1

       A.      Standing Issue

       Now that trial on Cirba’s claims has concluded, the Court should resolve the standing

issue and defer entry of judgment in the interim, consistent with authority in this Circuit. See,

e.g., Impax Labs, Inc. v. Lannett Holdings, Inc., No. 1-14-cv-00984, D.I. 169 (D. Del. Mar. 29,

2017) (ordering parties to submit proposed final judgment after ruling on post-trial briefing on

standing) (Andrews, J.); Medtronic Sofamor Danek USA, Inc. v. Globus Med., Inc., No. 2:06-cv-

04248-NS, D.I. 323 (E.D. Pa. July 17, 2009) (entering final judgment on same day as order

dismissing three plaintiffs for lack of standing following post-trial briefing). While the Court

had previously deferred resolution of the standing issue until after trial (D.I. 460 ¶ 16 (“With

respect to the dispute at PTO ¶ 68, the Court ADOPTS Densify’s position and will consider, if




       1
         Counsel for Cirba informed counsel for VMware at 5:37pm today that Cirba will submit
its own status report and proposed judgment instead of filing a joint status report.
Case 1:19-cv-00742-LPS Document 570 Filed 01/31/20 Page 2 of 15 PageID #: 37886



necessary, any dispute as to the standing of one of the two Plaintiffs only after trial.”), the

standing issue is now ripe for adjudication.

       As VMware noted in the Pretrial Order, Cirba Inc. lacks standing to sue VMware for

infringement of the asserted patents. (D.I. 439 ¶ 68; id. at Ex. 3 at 2; id. at Ex. 5 at 1-3.)

Specifically, the March 21, 2016 license agreement between Cirba IP Inc. (“Cirba IP”) and Cirba

Inc. does not grant Cirba Inc. the right to exclude others under the asserted patents. (PTX-1249

at 2-3.) Cirba Inc. thus is merely a bare and non-exclusive licensee. See WiAV Sols. LLC v.

Motorola, Inc., 631 F.3d 1257, 1265 (Fed. Cir. 2010) (“[A] so-called ‘bare licensee’ holds

nothing more than a promise from the patentee that the patentee will not sue the licensee for

practicing the patented invention.” (citing Ortho Pharm. Corp. v. Genetics Inst., Inc., 52 F.3d

1026, 1031 (Fed. Cir. 1995))).

       VMware proposes the following expedited briefing schedule to address the standing issue

before the Court enters judgment:

            •   VMware files a 5 page, single-spaced letter brief on February 7, 2020;

            •   Cirba files a 5 page, single-spaced answering letter brief on February 12, 2020;
                and

            •   VMware files a 3 page, single-spaced responsive letter brief on February 14,
                2020.
       B.       VMware’s Contemplated Post-Trial Motions

       Without waiving any form of relief that may be available to VMware, VMware currently

contemplates renewing its motions for judgment as a matter of law under Rule 50(b) or, in the

alternative, seeking a new trial under Rule 59. The grounds on which such motions may be

prosecuted include, without limitation, and incorporating those grounds set forth during the trial:

No Direct Infringement of the ’687 Patent




                                                   2
Case 1:19-cv-00742-LPS Document 570 Filed 01/31/20 Page 3 of 15 PageID #: 37887



       Cirba failed to carry its burden to prove by a preponderance of the evidence that VMware

has directly infringed method claims 3 and 7 of the ’687 patent under Section 271(a).

       More specifically, Cirba failed to show that VMware directly infringed method claim 3

by carrying out limitation step 3(b), “determining which of said existing virtual servers are most

suitable for conversion from one virtualized platform to another virtualized platform,” based on

the “analyzing” claim limitation step 3(a). For example, although Cirba relied on vCenter

upgrades as allegedly satisfying this limitation, Cirba adduced no evidence to show that

upgrading vCenter requires or uses DRS.

       Cirba failed to show that VMware directly infringed method claim 3 by carrying out

limitation step 3(c), “providing a mapping from said one platform to said another platform to

facilitate said transformation.” For example, although Cirba relied on vCenter upgrades as

allegedly satisfying this limitation, Cirba adduced no evidence to show that upgrading vCenter

involves a “transformation” or “mapping” between two platforms.

       Cirba failed to show that VMware has directly infringed method claims 3 and 7 by

carrying out each step of method claims 3 and 7, including the limitation “evaluating each virtual

guest against each virtual host and other virtual guests using one or more rule sets pertaining to

said technical, business and workload constraints.” For example, Cirba adduced no evidence to

show that VMware carried out this claim limitation by evaluating each virtual guest against each

virtual host in the virtualized environment. Cirba also failed to present evidence identifying a set

of features in the accused products that collectively perform this “evaluating” step. For example,

for Dr. Madisetti’s Group 1, Cirba collectively identified optional features of the accused

products including DRS rules, Fault Tolerance (FT), High Availability (HA), and Storage DRS

(sDRS). Cirba, however, did not specify which or how many virtual machines must use these

features or how the features must be configured (e.g., what types of DRS rules are needed) for

                                                 3
Case 1:19-cv-00742-LPS Document 570 Filed 01/31/20 Page 4 of 15 PageID #: 37888



infringement to occur. Cirba further failed to show that VMware uses any specific combination

of features (e.g., a combination of DRS Rules, HA, FT, and sDRS) together in the infringing

manner to perform this “evaluating” step. Cirba also failed to present evidence showing that the

features relied upon for limitation 7(b) use the “data sets” obtained in limitation 7(a), as required

by limitation 7(b).

No Indirect Infringement of the ’687 Patent

       Cirba waived all contributory patent infringement claims under Section 271(c) by failing

to assert them in the Pretrial Order and at trial and presenting no evidence on that issue.

       Cirba failed to present evidence sufficient for a reasonable jury to find VMware actively

induced the direct infringement of claims 3 and 7 of the ’687 patent by third parties, under

Section 271(b). As a threshold matter, Cirba failed to present sufficient evidence that any third

parties, including VMware’s customers, directly infringed either claim 3 or 7. Furthermore,

Cirba failed to present sufficient evidence that VMware caused any of its customers to directly

infringe either claim 3 or 7 of the ’687 patent. Cirba also failed to present sufficient evidence

that VMware had the specific intent to induce infringement of the ’687 patent by third parties,

including VMware’s customers. For example, Cirba failed to present evidence that VMware

teaches its customers to implement any combination of DRS rules, FT, HA, and sDRS that

results in infringement of claims 3 or 7. In addition, Cirba failed to present evidence sufficient to

find that VMware either knew or was willfully blind to the fact that any of its customer’s actions

constituted infringement of claims 3 or 7 of the ’687 patent.

No Willful Infringement of the ’687 Patent

       Cirba failed to carry its burden to prove by a preponderance of the evidence that VMware

willfully infringed claims 3 and 7 of the ’687 patent.




                                                  4
Case 1:19-cv-00742-LPS Document 570 Filed 01/31/20 Page 5 of 15 PageID #: 37889



       More specifically, Cirba failed to present evidence sufficient for a reasonable jury to find

that VMware intentionally or knowingly infringed claims 3 and 7 of the ’687 patent. In addition,

Cirba failed to present evidence sufficient for a reasonable jury to find VMware’s conduct was

egregious, willful, wanton, malicious, bad-faith, deliberate, consciously wrongful, flagrant, or

otherwise conduct sufficient to find VMware willfully infringed the ’687 patent.

Invalidity of the ’687 Patent

       VMware proved by clear and convincing evidence that, assuming infringement had been

shown, Virtual Center 2 (DRS 2006) invalidates claims 3 and 7 of the ’687 patent as it teaches

each and every limitation recited in claims 3 and 7 and renders any differences obvious.

No Direct Infringement of the ’367 Patent

       Cirba failed to carry its burden to prove by a preponderance of the evidence that VMware

directly infringed claims 1, 9, 13, and 17 of the ’367 patent under Section 271(a).

       More specifically, Cirba failed to carry its burden to prove by a preponderance of the

evidence that the ’367 Accused Products meet the following limitations of the patent—claim

limitations 1(b), 1(c), and 1(e) and claim limitations 13(b), 13(c), and 13(e) of independent

claims 1 and 13, respectively.

       Claim limitations 1(b) and 13(b) of the ’367 patent require: “obtaining at least one

operational policy defining criteria to determine whether the utilization or performance of an

entity is in an acceptable range relative to its capacity or performance limits.” Claim limitations

1(c) and 13(c) of the ’367 patent require: “computing at least one score quantifying efficiencies

and/or risks associated with corresponding ones of the entities in the computing environment,

based on the resource utilization or performance data, the capacity data, and the at least one

operational policy.” Claim limitations 1(e) and 13(e) require that the recited indicator “is

positioned in the graphical representation according to the corresponding score such that the

                                                 5
Case 1:19-cv-00742-LPS Document 570 Filed 01/31/20 Page 6 of 15 PageID #: 37890



positioned indicator shows in a spatial manner, relative efficiencies and/or risks for the

corresponding entity by positioning the indicator in one of a first portion indicative of risk

associated with having infrastructure in the computing environment that cannot service workload

demands and meet criteria specified in the at least one operational policy, a second portion

indicative of an amount of infrastructure in the computing environment that can service

workload demands based on the at least one operational policy, or a third portion indicative of

inefficiencies associated with having more than the required amount of infrastructure in the

computing environment to service workload demands based on the at least one operational

policy.”

       Cirba did not show that the accused products have and use the “operational policy”

required by these claim limitations. In particular, Cirba did not show that the allocation ratio in

the accused vROps products constitutes an “operational policy” as required by these claim

limitations. Further, Cirba produced no evidence that versions 6.7 and 7.0 of the accused vROps

product even have an “allocation ratio,” leaving unrebutted testimony by Dr. Nieh that those

vROps versions lack an “allocation ratio” – the only quantity Dr. Madisetti identified as an

alleged “operational policy.” (Jan. 21, 2020 Trial Tr. (Nieh) at 1368:17-1369:7.) Cirba also did

not show that the accused products calculate a “score” based on an “operational policy” as

required by these claim limitations. Cirba further did not show that the recited indicator in the

accused vROps Workload Utilization Widget is placed in one of three portions according to the

recited “operational policy” as claimed.

No Indirect Infringement of the ’367 Patent

       Cirba waived all contributory patent infringement claims under Section 271(c) by failing

to assert them in the Pretrial Order and at trial and presenting no evidence on that issue.

No Willful Infringement of the ’367 Patent

                                                  6
Case 1:19-cv-00742-LPS Document 570 Filed 01/31/20 Page 7 of 15 PageID #: 37891



       Cirba failed to carry its burden to prove by a preponderance of the evidence that VMware

willfully infringed claims 1, 9, 13, and 17 of the ’367 patent.

       More specifically, Cirba failed to present evidence sufficient for a reasonable jury to find

that VMware intentionally or knowingly infringed the asserted claims. Cirba adduced no

evidence that VMware had knowledge of the ’367 patent before this action was filed. In

addition, Cirba failed to present evidence sufficient for a reasonable jury to find VMware’s

conduct was egregious, willful, wanton, malicious, bad-faith, deliberate, consciously wrongful,

flagrant, or otherwise conduct sufficient to find VMware willfully infringed the ’367 patent.

No Damages

       Cirba failed to carry its burden to prove its damages claims for both asserted patents by a

preponderance of the evidence. Moreover, Cirba has not proven the amount of damages with

reasonable certainty.

       Cirba failed to limit its reasonable royalty calculation to only those circumstances in

which the steps of the claimed method were performed. Cirba adduced no evidence that show

any correlations between the damages amount and the extent to which the patented methods are

performed in the accused products. Cirba did not show any quantification of use or testing by

VMware for either the ’687 patent or the ’367 patent. Cirba’s damages expert conceded at trial

that he did not do the damages analysis for direct infringement (Jan. 17, 2020 Trial Tr. at 1032:9-

14.) Cirba also failed to show evidence that customers purchasing the accused products used the

patented method disclosed in the ’687 patent, though it calculated damages using 100% of

VMware’s units sold as its royalty base. The resulting damages award is not limited by the

number of instances of direct infringement.

       Cirba failed to present evidence sufficient for a reasonable jury to determine the damages

period for induced infringement of the ’687 patent. For example, Cirba failed to present

                                                  7
Case 1:19-cv-00742-LPS Document 570 Filed 01/31/20 Page 8 of 15 PageID #: 37892



evidence sufficient for finding inducement for DRS. Cirba also failed to present evidence

sufficient for finding that VMware had the requisite mental state for induced infringement

related to any accused product.

       Cirba failed to present evidence sufficient for a reasonable jury to award damages based

only on the incremental value that the patented invention adds to the accused products. For

example, Cirba did not present sufficient evidence that 33 percent of the value of DRS should be

attributed to the ’687 patent. The resulting damages award is excessive.

       Cirba failed to present sufficient evidence to invoke the entire market value rule. For

example, Cirba did not show that the accused functionality in VMware’s products is the basis for

customer demand or that it creates the value of the component parts of the accused products.

       Cirba failed to present sufficient evidence that the damages calculation properly deducted

all necessary costs. The resulting damages award is excessive.

       The damages award for the ’687 patent is speculative because it applies two,

contradictory damages approaches to different accused products to calculate damages for the

same patent. Cirba presented no evidence that the use of inconsistent damages approaches was

appropriate in calculating damages.

       Additionally, the damages award for the ’687 patent is speculative because Cirba failed to

present evidence of comparable market transactions, such as valuations and financial

information, in calculating damages. Moreover, Cirba relied on speculative forward patent

citation to determine the relative value of the ’687 patent.

       Cirba failed to present sufficient evidence that it properly marked its products and

services. Cirba failed to present evidence sufficient for a reasonable jury to determine the

damages period for the asserted patents.



                                                  8
Case 1:19-cv-00742-LPS Document 570 Filed 01/31/20 Page 9 of 15 PageID #: 37893



       Cirba failed to present a reliable damages calculation for the ’367 patent. Cirba’s

damages for the ’367 patent arbitrarily elevate the experience of only one customer to decide on

a reasonable royalty. The resulting damages award is speculative.

       The damages award does not break down the damages attributable to each claim of the

asserted patents. If liability fails on any such claim, VMware may seek relief from the damages

award on that basis.

       Additional Grounds for a New Trial

       VMware also intends to move for a new trial on the grounds that the jury verdict was

against the weight of evidence, the damages award was excessive, the trial was unfair and

prejudicial.

       C.       Proposed Briefing Schedule for Post-Trial Motions

       Consistent with Federal Rules of Civil Procedure 50(b) and 59(b), VMware proposes the

following briefing schedule apply for any motions filed under Rules 50(b) and/or 59(b):

            •   Any post-trial motions and the accompanying opening brief shall be filed no later
                than 28 days after the Court’s entry of judgment;

            •   Any answering brief in opposition shall be filed no later than 21 days after the
                post-trial opening brief is filed; and

            •   Any post-trial reply brief shall be filed no later than 14 days after the post-trial
                answering brief is filed.


       D.       Proposed Page Limits for Post-Trial Motions

       Due to the complexity of the post-trial motions to be briefed, and the absence of earlier

briefing on many of these issues prior to trial, VMware requests that the Court expand the page

limitations set forth in paragraph 26 of the Scheduling Order. Accordingly, VMware requests

the Court adopt the following page limitations for the parties’ post-trial motions: 40 pages of

opening briefs, 40 pages of answering briefs, and 20 pages of reply briefs.



                                                   9
Case 1:19-cv-00742-LPS Document 570 Filed 01/31/20 Page 10 of 15 PageID #: 37894



         VMware’s proposal reflects the complexity and scope of this case, the expedited case

 schedule, the number and importance of post-trial issues to be resolved, and the limited scope of

 motions for summary judgment allowed in this case. (See Jan. 17, 2020 Trial Tr. at 1156:9-12

 (“we have also talked about throughout how the right to move for summary judgment was very

 limited given the speed with which we moved to trial.”); id. at 1157:4-8 (“I want to make sure

 you understand while frequently I will defer ruling on these motions, and they get renewed and

 resolved post-trial, this is not your typical case. This is a case in which we got to trial too quickly

 to have full-blown summary judgment practice.”).)

         E.     Cirba’s Post-Trial Motions

         VMware submits that it would be more efficient to defer Cirba’s post-trial motions for (1)

 costs, (2) attorneys’ fees2, (3) pre-judgment interest, (4) post-judgment interest, (5) enhanced,

 treble damages, (6) permanent injunction, and (7) ongoing royalties until after the Court has

 resolved VMware’s motions for judgment as a matter of law and/or new trial, particularly when

 VMware’s motions for judgment as a matter of law would impact liability issues and thus render

 Cirba’s post-trial motions moot. See, e.g., Fairchild Semiconductor Corp. v. Power Integrations,

 Inc., No. 12-540-LPS, D.I. 465 (D. Del. Aug. 28, 2015) (Oral Order) (deferring motions for

 permanent injunction, accounting and supplemental damages, pre-and post-judgment interests,

 attorney fees and costs after resolution of motions for judgment as a matter of law and/or a new

 trial); CIF Licensing, LLC v. Agere Sys. LLC, No. CA 07-170-LPS, 2012 WL 6085368, at *11

 (D. Del. Dec. 3, 2012) (deferring plaintiff’s post-trial motions, including motion for permanent

 injunction, after a trial on defendant’s exhaustion defense, which could affect the judgment of

 liability).


         2
          VMware requests an additional 14 days to respond to Cirba’s motion for entitlement to
 attorneys’ fees to the extent the Court grants Cirba’s request to extend its motion by 14 days.
                                                   10
Case 1:19-cv-00742-LPS Document 570 Filed 01/31/20 Page 11 of 15 PageID #: 37895



        F.       Stipulation of Dismissal and Order of Judgment

        Each side has proposed its own judgment, and VMware’s proposed judgment (Exhibit

 A) addresses the issues decided by the jury and the issues decided by the Court. VMware

 intends to address the appealability of the judgment under Rule 54(b) in response to and after the

 Court’s post-trial rulings.

 Claims or Defenses Dropped by the Parties

        VMware also proposes that the Court enter an Order on its Proposed Stipulation and

 Order of Dismissal (Exhibit B), which provides for the dismissal with prejudice of the following

 claims and/or defenses that were dropped by the parties and not presented to the jury:

             •   Cirba’s claims against VMware for infringement of claims 2, 4, 5, 11, 15, 16, and
                 19 of the ’367 patent under 35 U.S.C. ¶ 271;

             •   VMware’s defense and counterclaim against Cirba that claims 1, 9, 13, and 17 of
                 the ’367 patent are invalid under 35 U.S.C. ¶¶ 102 and 103 based on the following
                 references either alone, or in combination with each other—vCenter Operations
                 1.0; vCenter Operations Standard Evaluator’s Guide; U.S. Patent Appl. Pub. No.
                 2011/0161858; U.S. Patent Appl. Pub. No. 2006/0277206; U.S. Patent No.
                 6,810,367; U.S. Patent Appl. Pub. No. 2009/237404; U.S. Patent Appl. Pub. No.
                 2013/0007760; U.S. Patent Appl. Pub. No. 2011/0261055; and “Akorri
                 BalancePoint: End-to-End Visibility Across Virtualized Servers and Dell
                 Equallogic iSCSI SANs”; and

             •   VMware’s defense and counterclaim against Cirba that claims 3 and 7 of the ’687
                 are invalid under 35 U.S.C. ¶¶ 102 and 103 based on the following references
                 either alone, or in combination with Virtual Center 2 (2006 DRS) or each other —
                 “A Quantitative and Analytical Approach to Server Considerations,” by Andrew
                 Hillier; “Policy Driven Heterogeneous Resource Co-Allocation with
                 Gangmatching,” by Rajesh Raman, Miron Livny, and Marvin Solomon; U.S.
                 Patent No. 8,347,297; U.S. Patent No. 8,667,500; U.S. Patent No. 8,875,266; and
                 U.S. Patent Appl. Pub. No. 2007/0271560.

 (See Jan. 17, 2020 Trial Tr. at 1157:22-1158:13 (Cirba agreeing to drop infringement of claims

 2, 4, 5, 11, 15, 16, and 19 of the ’367 patent); Jan. 21, 2020 Trial Tr. at 1483:14-17 (VMware

 agreeing to drop invalidity defenses of the ’367 patent).)

 Judgment Relating to the ’687 and ’367 Patents




                                                 11
Case 1:19-cv-00742-LPS Document 570 Filed 01/31/20 Page 12 of 15 PageID #: 37896



        As discussed above, Cirba Inc. lacks standing to sue VMware for patent infringement.

 VMware therefore asks that the Court defer both entry of judgment and entry of the parties’

 stipulated dismissal until after the standing issue challenge has been resolved. VMware’s drafts

 of the Proposed Judgment and Proposed Stipulation and Order of Dismissal with Prejudice

 assume that VMware is successful with its standing defense.

        If the Court is inclined to enter judgment before resolution of the standing issue, VMware

 submits that its proposed form of judgment be entered as a non-final judgment in the interim,

 with execution on the judgment stayed under Rule 62(d).

        By submitting its Proposed Judgment, VMware does not waive any arguments it may

 have on appeal and expressly reserves its right to appeal any and all adverse rulings, except for

 the dismissal of claims or defenses set forth in the Proposed Stipulation and Order of Dismissal

 with Prejudice. In addition, VMware submits that the judgment is subject to modification

 following the Court’s consideration of the parties’ post-trial motions and further to the Federal

 Rules of Civil Procedure and applicable law. Because VMware’s counterclaims on its offensive

 counterclaims remain pending, any entry of judgment should not affect those counterclaims.

        G.      Proposed Scheduling Order on VMware’s Counterclaims

        VMware’s counterclaims remain pending before the Court. Filed herewith is the

 proposed scheduling order on these counterclaims from the parties.

        VMware understands that Cirba intends to seek leave to file a supplemental pleading

 alleging that VMware infringes Densify’s recently-issued (on December 31, 2019) U.S. Patent

 No. 10,523,492. VMware disagrees that Cirba’s newly issued patent should be added to this

 action on the same schedule as VMware’s deferred counterclaims. Cirba has already answered

 VMware’s counterclaims (D.I. 182) and produced its core technical documents and sales figure

 related to VMware’s counterclaim patents (D.I. 183). VMware’s counterclaims also have been

                                                 12
Case 1:19-cv-00742-LPS Document 570 Filed 01/31/20 Page 13 of 15 PageID #: 37897



 delayed for many months while the proceedings on Cirba’s ’687 and ’367 patents were

 expedited.

        If VMware’s Eastern District of Virginia action is transferred to this District, VMware

 also does not agree that the transferred action should necessarily be combined with this case.

 This is especially true if doing so would further delay the progress on VMware’s deferred

 counterclaims in this action.

        Should Your Honor have any questions or concerns regarding the foregoing or the

 attachments, counsel are available at the Court’s convenience.



 Dated: January 31, 2020


                                                   YOUNG CONAWAY STARGATT &
                                                   TAYLOR, LLP

                                                   /s/ Anne Shea Gaza
                                                   Anne Shea Gaza (No. 4093)
                                                   Robert M. Vrana (No. 5666)
                                                   Samantha G. Wilson (No. 5816)
                                                   Rodney Square
                                                   1000 North King Street
                                                   Wilmington, DE 19801
                                                   (302) 571-6600
                                                   agaza@ycst.com
                                                   rvrana@ycst.com
                                                   swilson@ycst.com

                                                   Attorneys for Defendant




                                                 13
Case 1:19-cv-00742-LPS Document 570 Filed 01/31/20 Page 14 of 15 PageID #: 37898



                                  CERTIFICATE OF SERVICE


          I, Anne Shea Gaza, hereby certify that on January 31, 2020, I caused to be electronically

 filed a true and correct copy of the foregoing document with the Clerk of the Court using

 CM/ECF, which will send notification that such filing is available for viewing and downloading

 to the following counsel of record:

                                Kenneth L. Dorsney, Esquire
                                Morris James LLP
                                500 Delaware Avenue, Suite 1500
                                Wilmington, DE 19801
                                kdorsney@morrisjames.com

                                Attorney for Plaintiffs/Counter-Defendants

          I further certify that on January 31, 2020, I caused the foregoing document to be served

 via electronic mail upon the above-listed counsel and on the following:

                                Courtland L. Reichman, Esquire
                                Shawna L. Ballard, Esquire
                                Jennifer Estremera, Esquire
                                Michael G. Flanigan, Esquire
                                Joachim B. Steinberg, Esquire
                                Kate Falkenstien, Esquire
                                Ariel C. Green, Esquire
                                Reichman Jorgensen LLP
                                100 Marine Parkway, Suite 300
                                Redwood Shores, CA 94065

                                Sarah O. Jorgensen, Esquire
                                Reichman Jorgensen LLP
                                1201 West Peachtree Street, Suite 2300
                                Atlanta, GA 30309

                                Christine E. Lehman, Esquire
                                Reichman Jorgensen LLP
                                818 Connecticut Ave., N.W., Suite 850
                                Washington, DC 20006




 24585493.1
Case 1:19-cv-00742-LPS Document 570 Filed 01/31/20 Page 15 of 15 PageID #: 37899



                           Jaime F. Cardenas-Navia, Esquire
                           Wesley Lanier White, Esquire
                           Khue V. Hoang, Esquire
                           Reichman Jorgensen LLP
                           100 Park Avenue, Suite 1600
                           New York, NY 10017

                           RJ_densify@reichmanjorgensen.com

                           Gary J. Toman, Esquire
                           Weinberg Wheeler Hudgins Gunn & Dial
                           3344 Peachtree Road NE, Suite 2400
                           Atlanta, GA 30326
                           gtoman@wwhgd.com

                           Peter J. Ayers, Esquire
                           Law Office of Peter J. Ayers, PLLC
                           2200 Bowman Avenue
                           Austin, TX 78703
                           peter@ayersiplaw.com

                           Attorneys for Plaintiffs/Counter-Defendants


 Dated: January 31, 2020                        YOUNG CONAWAY STARGATT &
                                                TAYLOR, LLP

                                                /s/ Anne Shea Gaza
                                                Anne Shea Gaza (No. 4093)
                                                Robert M. Vrana (No. 5666)
                                                Samantha G. Wilson (No. 5816)
                                                Rodney Square
                                                1000 N. King Street
                                                Wilmington, Delaware 19801
                                                agaza@ycst.com
                                                rvrana@ycst.com
                                                swilson@ycst.com

                                                Attorneys for VMware, Inc.




                                            2
 24585493.1
